EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dana A. Brussel on 09/30/21.
The application has been amended as follows: in paragraph one of the specification, second line, after “December, 13, 2016,” add -- now U.S. Patent No. 10,463,367, --.
Reasons for Allowance



The following is an examiner's statement of reasons for allowance. The prior art of record fails to anticipate or show in combination all the features of applicant's invention: Claims 2 and 12 recite a novel actuation sled including cam wedges being immovable relative to a tail portion; wherein the tail portion extends proximally beyond surfaces of the cam wedges; and a latch configured to engage the tail portion of the actuation sled when the actuation sled in in the proximal position. It is the cam wedges being immovable relative to a tail portion and the latch configured to engage the tail portion of the actuation sled when the actuation sled in in the proximal position in combination with the other claimed elements of the device that are novel over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.